Citation Nr: 1444558	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-09 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from August 1987 to November 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  In an April 2012 VA Form 9, the appellant requested a hearing before the Board.  In a statement received in March 2013, he withdrew such request and revoked his designation of Puerto Rico Public Advocate for Veterans Affairs as his representative.  

The appellant had also initiated appeals of denials of service connection for a low back disability, for Basal cell carcinoma in both cheeks, for a left leg and buttock disability, and for major depressive disorder, to include as secondary to the low back disability.  A statement of the case (SOC) addressing those matters was issued in July 2010.  He did not perfect an appeal in the matters; consequently, they are not before the Board.  


FINDING OF FACT

The appellant does not have any service-connected disability.  


CONCLUSION OF LAW

A legal criterion for a TDIU rating is not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the appellant has repeatedly requested that compensation and pension examinations be obtained to comply with the duty to assist under the VCAA (Veterans Claims Assistance Act of 2000).  See VA Form 21-4138 dated April 9, 2013.  A VA examination or opinion was not provided, or required, concerning the TDIU claim, because there are no service-connected disabilities for minimum eligibility.  

The requirements of the VCAA under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The VCAA does not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149.  In other words, no amount of additional evidentiary development would change the result of this case; therefore, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the appellant is precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.340 , 3.341, 4.16(a). 

The record reflects that service connection has not been established for any disability.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  Since the appellant does not have a service-connected disability, he does not meet the threshold legal requirement for a TDIU rating.  



ORDER

A TDIU rating is denied.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


